Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the solenoid comprising a movable iron core is inserted in the coil so as to be arranged on a far side of the first ring member from the opening, a diameter of the iron core is larger than a diameter of the center hole of the first ring member, a metallic coil cover having a flange on its end facing the first ring member is provided between the movable iron core and the coil, and the coil cover and a second ring member which is arranged on an opposite side of the coil to the flange are fixed to the case so as to completely cover the coil, thereby a magnetic path is formed through the first ring member, the movable iron core, the coil cover, the second ring member, the case and the flange by the permanent magnet during non-energization of the coil, including along with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 12, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837